          Case 3:19-cv-00288-BSM Document 9 Filed 06/16/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

CHINA COOPER WILCOX, individually                                                PLAINTIFF
and as executor of the estate of I.C., a minor

v.                           CASE NO. 3:19-CV-00288-BSM

DART TRANS, INC., et al.                                                     DEFENDANTS


                                           ORDER

       Ruben Crista’s motion to dismiss [Doc. No. 6] is granted, and China Wilcox’s claims

against Crista are dismissed with prejudice. See Wynn v. Gateway 2000, Inc., 18 F. App’x

449, 450 (8th Cir. 2001) (per curiam) (affirming district court’s dismissal with prejudice for

plaintiff’s failure to serve defendant). It is undisputed that Wilcox has failed to timely serve

Crista. Fed. R. Civ. P. 4(m); Def.’s Br. Supp. Mot. Dismiss at 2, Doc. No. 7.

       IT IS SO ORDERED this 16th day of June, 2020.




                                                     UNITED STATES DISTRICT JUDGE
